Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  158563 (88)                                                                                            David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  RYAN MENARD, by his conservator,                                                                          Brian K. Zahra
  SHELLY MENARD,                                                                                      Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158563
                                                                   COA: 336220
                                                                   Macomb CC: 2014-003145-NI
  TERRY R. IMIG and SHARRYL ANN
  EVERSON,
             Defendants,
  and
  MACOMB COUNTY DEPARTMENT OF
  ROADS and COUNTY OF MACOMB,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  15, 2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2019
         t1218
                                                                              Clerk